Citation Nr: 1744451	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-44 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for sleep apnea.  

2.  Entitlement to service-connection for sleep apnea.   

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for hypertension.  

4.  Entitlement to service-connection for hypertension.  

5.  Entitlement to an increased rating in excess of 20 percent for low back disability.  

6.  Entitlement to an increased rating in excess of 10 percent for rhinosinusitis.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
	

ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1998.    

This matter is now before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran and her spouse testified at a hearing before the undersigned.  

The issue of entitlement to an increased rating for the low back disability, an earlier effective date for the 20 percent rating for rhinosinusitis, and reopened claims of service connection for sleep apnea and hypertension are remanded to the agency of original jurisdiction (AOJ) and are addressed in the REMAND portion of the decision below.

The Veteran's testimony indicated a desire to appeal the effective date for the 10 percent ratings for bunionectomy scars on each foot; but she has not submitted a notice of disagreement on the form prescribed by VA.  38 C.F.R. § 20.201 (2016).  


FINDINGS OF FACT

1.  In a September 2007 Rating Decision (RD), claims for OSA and hypertension were denied.  VA mailed notice of this decision to the Veteran's address listed in her claim application.  

2.  The September 2007 RD and notification letter were not returned to VA as undeliverable; are presumed to have been received by the Veteran; she did not submit a notice of disagreement or additional evidence within the appeal period after notice.

2.  In January 2012, the Veteran sought to reopen her claims for service-connection for sleep apnea and hypertension, as well as increases for back strain and sinusitis.  OSA was sought as secondary to service-connected sinusitis, and hypertension as secondary to OSA.  She listed a new address.  

3.  In March 2013, the Veteran filed a Statement in Support of Claim, indicating she desired to appeal the 2006 RD, that her conditions had worsened, and that she never received the September 2007 notice sent to her.  

4.  Evidence received after the appeal period for the September 2007 RD relates to an unestablished fact needed to establish service connection and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran has rhinosinusitis without polyps.


CONCLUSIONS OF LAW

1.  The September 2007 RD governing sleep apnea and hypertension is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims for service connection for sleep apnea and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  The criteria for a rating for low back disability in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.71a, 5003, 5242 (2016).  

4.  The criteria for a rating in excess of 10 percent for rhinosinusitis have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.71a, 5003, 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Criteria:  New and Material Evidence

Rating decisions become final if a notice of disagreement or new and material evidence is not received within one year of the notice of the decision.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.156(b) (2016).  If a decision on a claim is final, the claim will not be again considered on the merits unless new and material evidence is submitted to reopen the claim.  38 U.S.C.A. § 5108 (West 2014)

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The requirement that evidence raise a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id. 

Background: New and Material Evidence

As further detailed below, the Veteran's claims for entitlement to service connection for sleep apnea and hypertension were denied in September 2007.  She was notified of the decision by mail, but did not submit a NOD or additional evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b).  Service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication. 38 U.S.C.A. § 5108 (West 2014).  

In January 2012, the Veteran sought to reopen her claims for service-connection for sleep apnea and hypertension, as well as increases for back strain and sinusitis.  OSA was sought as secondary to service-connected sinusitis, and hypertension as secondary to OSA.  She listed a new address.  In March 2013, the Veteran filed a Statement in Support of Claim, indicating she desired to appeal the 2006 RD, that her conditions had worsened, and that she never received the September 2007 notice sent to her.

While the Veteran testified that she did not receive the VA notice, a presumption of regularity applies to establish that, in the absence of clear evidence to the contrary, the RO properly mailed the September 2007 statement of the case to the Veteran at her correct address.  See Crain v. Principi, 17 Vet. App. 182, 18 (2003).  The notice was not returned as undeliverable, and the record reveals the Veteran did nothing to pursue these claims again until 2012, even though she was present for treatment on unrelated matters at a VA facility in 2009.  Incidentally, that medical report indicates a "no" response to her medical history of "frequent trouble sleeping."  

In August 2016, the Veteran appeared before the Board.  There, she testified that her sleep apnea symptoms began while on active duty, that she began experiencing headaches, and that she made physicians aware of this while still in service.  She testified that it was not until 2006, however, that a diagnosis of OSA was made, the same year as her hypertension diagnosis.  Her spouse also testified, indicating his wife began snoring toward the end of her service period.  

The Veteran also submitted a recent sleep study.  The Veteran testified the sleep expert said that her rhinosinusitis "is the direct cause of my sleep apnea."  Tr., p. 8.    

Analysis:  New and Material Evidence

The appellant has testified that she did not receive notice of the September decision denying service connection for sleep apnea and hypertension.  The record shows that a notice letter with a copy of the rating decision was sent to the Veteran on September 28 2007.  The letter was sent to the Veteran's then current address and there is no indication in the record that it was returned to the RO.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties". United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Accordingly, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999).

There is no evidence, other than the Veteran's report of non-receipt to rebut the presumption of regularity.  The presumption has not been rebutted, and the Board must find that the Veteran was given proper notice.  The Veteran did not submit a notice of disagreement or additional evidence within the appeal period.  The Board finds the September 2007 RD is final, and was not properly appealed.

The evidence received since the September 2007 rating decision is neither cumulative nor redundant, has not previously submitted to agency decision makers and raises the possibility of substantiating the claims for service connection.  See 38 C.F.R. § 3.156 (a).  In this regard, the Veteran's claims for OSA and hypertension were previously denied as the record failed to show she was diagnosed or treated for either condition in service, and that they were not otherwise service-connected.  Since the September 2007 rating decision, the evidence of record notes testimony that the Veteran began experiencing potential symptoms of OSA in service.  Additionally, the Veteran has testified that her sleep medical expert told her that her service-connected rhinosinusitis was the cause of her OSA.  The Board notes, however, that the medical report submitted by the Veteran does not specifically state this.  

Rhinosinusitis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2016).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107 (b).  

DC 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  A polyp is defined as "an abnormal protruding growth from a mucous membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1514 (31st ed. 2007).  

VA treatment and examination reports contain no references to polyps.  During treatment in July 2006, it was specifically noted that the Veteran did not have polyps

A July 2013 VA examination again showed that there were no nasal polyps.

When asked about her sinus disability at the Board hearing, the Veteran offered no specific contentions, but referred to her appeal for an earlier effective date for the 10 percent rating.

In August 2017, the Veteran submitted a private medical report in support of her sleep apnea claim.  Her examining physician reported there was "no evidence of an obstruction due to nasal polyps or tumor, nares patent, no lesions, septum intact, severely enlarged turbinates."  

After a review of the evidence of record, including the lay and medical evidence relevant to an increased rating, the Board finds that, for the entire period on appeal, the Veteran's rhinosinusitis did not more nearly approximate the criteria for a rating in excess of 10 percent.  All the evidence of record, including a very recent medical report submitted by the Veteran, indicates polyps are not present.  The record does not suggest another basis for an increased rating.



ORDER

New and material evidence exists sufficient to reopen the claims of OSA and hypertension. 

Entitlement to a rating in excess of 10 percent for rhinosinusitis is denied.  



REMAND

The finding of new and material evidence to reopen the claims for service connection for sleep apnea and hypertension, entitles the Veteran to new examinations.  Shade, supra. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995). DeLuca anticipated that examiners would need to estimate functional loss during flare-ups and did not require examinations during flare-ups.  The examiner is required to ascertain adequate information or explain why it was not possible to do so.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  The examinations afforded to the Veteran to evaluate her back disability do not contain this information.

After the September 2013 RD, the Veteran filed a NOD in October, showing she disagreed with the effective date of her sinusitis rating.  A statement of the case has not yet been issued.  Hence, this matter must be remanded in order for the AOJ to address it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing entitlement to an earlier effective date for the 10 percent rating for service-connected rhinosinusitis.  

2. The Veteran should be afforded a VA examination regarding her claims of sleep apnea and hypertension.  The examiner should review the claims file and address the following:

a.) Is it at least as likely as not that the Veteran's OSA is had its onset during service or is otherwise the result of a disease or injury in service?  

The examiner should discuss the testimony by the Veteran and her spouse reporting symptoms in service.

b.) Is it at least as likely as not that the Veteran's hypertension is caused or aggravated by OSA?  

The examiner should provide reasons for these opinions.  If an opinion cannot be made without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the examiner to provide the needed opinion.

3. Afford the Veteran an examination to evaluate her service connected low back disability.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain and flare-ups.

The examiner should ask the Veteran to report her range of motion during flare-ups; and then opine whether the report is consistent with the disability shown on examination and the clinical record.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


